DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicants’ election without traverse of Species A, Fig. 74, in the reply filed on 09/14/2022 is acknowledged.
Applicants designated claims 2, 3, 5, 8-10 and 17 read into Species A.
Claims 4, 6-7, and 11-16 are is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species B-E, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/14/2022.

Claim Interpretations
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a power supply unit” in claim 2, this is considered as “a variable power supply” as described in claim 8. Note variable direct-current (DC) power supply is further limited in claim 9 and in Specification [0458]. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	The “wherein the process gas supply source is configured to supply as the process gas an etching gas for performing etching to the target substrate” of claim 17, the type of gas and the substrate is not part of the apparatus. An apparatus that is capable of supplying etching gas is considered read into the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3, 5, 8-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Imura et al. (US 20040177927, hereafter ‘927), in view of SHIMONISHI et al. (JP 7-254588, from IDS, hereafter ‘588) and KOSHIISHI et al. (EP 1193746, hereafter ‘746).
‘927 teaches some limitations of: 
Claim 2: a plasma processing apparatus ([0001], the claimed “A plasma processing apparatus comprising”): 
Reference numeral 1 indicates an etching chamber (a processing chamber) (Fig. 1, [0071]), An electrostatic chuck 8 is installed on a top surface of the lower electrode 4, so that the semiconductor wafer W can be adsorptively supported on the top surface thereof ([0075], the claimed “a process container that forms a process space to accommodate a target substrate”);
 Installed in a bottom portion of the etching chamber 1 is an exhaust line 2 connected to a vacuum pump (not shown) that is not illustrated, so that an inner space of the etching chamber 1 can be exhausted to a predetermined level of vacuum state ([0071], last sentence, the claimed “a vacuum pump connected to an exhaust port of the process container to vacuum-exhaust gas from inside the process container”);
 installed at a top portion and at the bottom portion of the etching chamber 1 are an upper electrode 3 facing downward and a lower electrode 4 facing the upper electrode 3, respectively ([0072], the claimed “a first electrode and a second electrode disposed opposite each other inside the process container, the first electrode being an upper electrode and the second electrode being a lower electrode and configured to support the target substrate through a mount face”);
 The lower electrode 4 is connected to a high frequency power supply 32 via a matching circuit 31 ([0078], 2nd sentence, the claimed “a first radio frequency (RF) power supply configured to apply a first RF power to the first electrode or the second electrode”);
 A gas inlet line 5 is connected to the upper electrode 3 so as to communicate with the hollow inner portion of the upper electrode 3 ([0073], 4th sentence, the claimed “a process gas supply source configured to supply a process gas into the process container”);
 As can be seen from FIGS. 17 and 18, the focus ring 9 includes three ring-shaped members of an upper ring 9a having a top surface facing a plasma, an inner ring 9b installed at an inner region under the upper ring 9a, and an outer ring 9c provided outside of the inner ring 9b ([0149], alternative to the single focus ring 9 of Fig. 1, the claimed “a correction ring disposed around the second electrode inside the process container to surround the target substrate placed on the mount face of the second electrode, the correction ring including a combination of a first ring to be around the target substrate and a second ring arranged around or above the first ring” note the inner ring 9b is the claimed “first ring” and the upper ring 9a the claimed “second ring”); 
A DC voltage is applied from the electric potential control DC power supply 33 to the lower electrode 4. By applying, e.g., the DC voltage ranging from -400 to -600 V, to the lower electrode 4, it is possible to control the electric potential of the focus ring 9 such that the electric potential difference between the focus ring 9 and the semiconductor wafer W can be reduced (Fig. 2, [0082]), an optimal applying voltage from the electric potential control DC power supply 33. As a result, the optimal result was obtained in case the applied voltage was in the range from -400 to -600 V ([0093], various figures show the DC power supply 33 is a variable DC power, the claimed “and a power supply unit configured to apply a first electric potential to the first ring through a first feed line”).

	‘927 further teaches that An electric potential difference Vtb between the upper ring 9a and the inner ring 9b is configured to be greater than an electric potential difference Vtw between the upper ring 9a and the semiconductor wafer W. Further, a gap distance dtw between the upper ring 9a and the semiconductor wafer W and a gap distance dtd between the upper ring 9a and the inner ring 9b are arranged to satisfy a relationship given as dtd<<dtw. Therefore, even if a discharge occurs, there occurs no discharge between the upper ring 9a and the semiconductor wafer W occurring, but the discharge does definitely occur between the upper ring 9a and the inner ring 9b ([0155]). 

	‘927 does not teach the other limitations of:
Claim 2: (2A) a second RF power supply configured to apply a second RF power to the second electrode, (2B) the second RF power having a frequency lower than that of the first RF power; 
(2C) and (a power supply unit configured to apply a first electric potential) and a second electric potential respectively (to the first ring) and the second ring respectively through (a first feed line) and a second feed line to generate a potential difference between the first and second rings, the power supply unit being configured to variably set the potential difference.

‘588 is an analogous art in the field of PLASMA SURFACE PROCESSING EQUIPMENT (title), a large-scale integrated circuit formed by integrating a large number of transistors, resistors, etc., on one chip in an important part of a computer or communication equipment so as to achieve an electric circuit ( LSI) is frequently used ([0002]). ‘588 teaches that High frequency or DC power may be supplied to the upper electrode 7 and the lower electrode 2 individually. Around the periphery of the substrate 3 to be processed, two ring-shaped electrodes, that is, two arc-shaped electrodes 34a and 34b as electron density control electrodes are provided. These arc-shaped electrodes 34a and 34b are provided. Respectively, the RF filter 32 DC power supplies 31a and 31b are connected via 32a and 32b. That is, the potentials of the arc electrodes 34a and 34b can be independently controlled (Fig. 2, [0015], 3rd-5th sentence, see also Figs. 5-8), for the purpose of performing uniform plasma surface treatment ([0012], 2nd sentence).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added high frequency power to the upper electrode 3 of ‘927 (the limitation of 2A), as taught by ‘588, for its suitability for plasma generation with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. Furthermore, to have supplied DC voltage to both the upper ring 9a and inner ring 9b of ‘927 (the limitation of 2C), as taught by Fig. 2 of ‘588, for the purpose of performing uniform plasma surface treatment, as taught by ‘588 ([0012], 2nd sentence) and to set up the electric potential difference required by by ‘927 ([0155]).

‘746 is an analogous art in the field of a plasma processing apparatus for performing etching and film forming on a substrate such as a semiconductor substrate by plasma processing (Technical field). ‘588 teaches that The upper electrode 21 is connected to a high frequency electric power source 40 for generating plasma via a matching device 41 … The high frequency electric power source 40 supplies electric power having a frequency of 27 MHz or higher. By applying electric power having such a high frequency, a high density plasma can be generated so as to maintain the chamber 2 at a good dissociation condition to enable plasma processing under a low pressure …  the lower electrode is connected to a high frequency electric power source 50 via a matching device 51 on the supplying line. The high frequency electric power source 50 supplies high frequency electric power having an arbitrary frequency within a range of 100 kHz to 10 MHz. By applying the electric power within such a frequency band, a suitable ion effect can be applied to the wafer W without any damage. In this embodiment, an electric power source for supplying electric power having a frequency of 2 MHz is used as the high frequency electric power source 50 (Fig. 1, 14th last line of page 5 to line 1 of page 6).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted higher frequency 27 MHz or higher to the upper electrode and lower high frequency 100 kHz to 10 MHz to the lower electrode, as taught by ‘746, to the upper electrode 3 and the lower electrode 4 of ‘927 (the limitation of 2B), for the purpose of a high density plasma under a low pressure and a suitable ion effect can be applied to the wafer W without any damage, as taught by ‘746 (10th-2nd last line of page 5).

	‘927 further teaches the limitations of:
	Claim 3: As can be seen from FIGS. 17 and 18, the focus ring 9 includes three ring-shaped members of an upper ring 9a having a top surface facing a plasma, an inner ring 9b installed at an inner region under the upper ring 9a, and an outer ring 9c provided outside of the inner ring 9b ([0149], the claimed “wherein the first ring and the second ring are disposed on an inner side and an outer side, respectively”).
Claim 17: Reference numeral 1 indicates an etching chamber (a processing chamber) (Fig. 1, [0071], therefore the gas inlet line 5 is supplying an etching gas, the claimed “wherein the process gas supply source is configured to supply as the process gas an etching gas for performing etching to the target substrate”).

	The combination of ‘927, ‘588, and ‘746 further teaches the limitations of:
Claim 5: These electrodes 34a, 34b are connected to d.c. supplies 31a, 31b respectively through RF filters 32a, 32b to control the potentials of the circular arc electrodes 34a, 34b independently (‘588, abstract, RF filters are low pass filters, the claimed “wherein each of the first and second feed lines is provided with a low-pass filter”).
	Claims 8-10: An electric potential difference Vtb between the upper ring 9a and the inner ring 9b is configured to be greater than an electric potential difference Vtw between the upper ring 9a and the semiconductor wafer W. Further, a gap distance dtw between the upper ring 9a and the semiconductor wafer W and a gap distance dtd between the upper ring 9a and the inner ring 9b are arranged to satisfy a relationship given as dtd<<dtw. Therefore, even if a discharge occurs, there occurs no discharge between the upper ring 9a and the semiconductor wafer W occurring, but the discharge does definitely occur between the upper ring 9a and the inner ring 9b (‘927, [0155], although ‘588 teaches two variable d.c. supplies 31a, 31b, it would have been obvious to use one variable d.c. supply to achieve the potential difference between the upper ring 9a and the inner ring 9b, and reduces the number of components in the system, the claimed “wherein the power supply unit includes a variable power supply, and the variable power supply includes one terminal connected to the first ring through the first feed line and another terminal connected to the second ring through the second feed line” of claim 8 and “wherein the variable power supply is formed of a variable direct-current (DC) power supply” of claim 9, and “wherein the one terminal and the other terminal of the variable power supply are a negative terminal and a positive terminal of the variable DC power supply, respectively”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants IDS, US 20050103275, is cited for two ring shape electrode 51a, 51b each with variable DC power supply (Fig. 6). US 6045618 a DC/RF filter (a low pass RC filter) 106 isolates DC power supply 100 from the RF signal interferences (col. 12, lines 51-52). US 5316616 is cited for one DC source with two LPF 13 connected to two electrodes (Fig. 3). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEATH T CHEN/Primary Examiner, Art Unit 1716